

109 HR 4909 IH: Clean Hydrogen Energy Act
U.S. House of Representatives
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4909IN THE HOUSE OF REPRESENTATIVESAugust 3, 2021Mr. Michael F. Doyle of Pennsylvania (for himself, Mr. Fitzpatrick, and Mr. Lamb) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo accelerate research, development, demonstration, and deployment of hydrogen from clean energy sources, and for other purposes.1.Short titleThis Act may be cited as the Clean Hydrogen Energy Act. 2.Findings; purpose(a)FindingsCongress finds that—(1)hydrogen plays a critical part in the comprehensive energy portfolio of the United States;(2)the use of the hydrogen resources of the United States—(A)promotes energy security and resilience; and(B)provides economic value and environmental benefits for diverse applications across multiple sectors of the economy; and(3)hydrogen can be produced from a variety of domestically available clean energy sources, including—(A)renewable energy resources, including biomass; (B)fossil fuels with carbon capture, utilization, and storage; and(C)nuclear power. (b)PurposeThe purpose of this Act is to accelerate research, development, demonstration, and deployment of hydrogen from clean energy sources by—(1)providing a statutory definition for the term clean hydrogen;(2)establishing a clean hydrogen strategy and roadmap for the United States; (3)establishing a clearing house for clean hydrogen program information at the National Energy Technology Laboratory;(4)developing a robust clean hydrogen supply chain and workforce by prioritizing clean hydrogen demonstration projects in major shale gas regions;(5)establishing regional clean hydrogen hubs; and(6)authorizing appropriations to carry out the Department of Energy Hydrogen Program Plan, dated November 2020, developed pursuant to title VIII of the Energy Policy Act of 2005 (42 U.S.C. 16151 et seq.). 3.Definitions Section 803 of the Energy Policy Act of 2005 (42 U.S.C. 16152) is amended— (1)in paragraph (5), by striking the paragraph designation and heading and all that follows through when in the matter preceding subparagraph (A) and inserting the following:(5)Portable; storageThe terms portable and storage, when;(2)by redesignating paragraphs (1) through (7) as paragraphs (2) through (8), respectively; and(3)by inserting before paragraph (2) (as so redesignated) the following:(1)Clean hydrogen; hydrogenThe terms clean hydrogen and hydrogen mean hydrogen produced in compliance with the greenhouse gas emissions standard established under section 822(a), including production from any fuel source..4.Clean hydrogen research and development program(a)In generalSection 805 of the Energy Policy Act of 2005 (42 U.S. 16154) is amended—(1)in the section heading, by striking Programs and inserting Clean hydrogen research and development program;(2)in subsection (a)—(A)by striking research and development program and inserting crosscutting research and development program (referred to in this section as the program); and(B)by inserting processing, after production,;(3)by striking subsection (b) and inserting the following:(b)GoalsThe goals of the program shall be—(1)to advance research and development to demonstrate and commercialize the use of clean hydrogen in the transportation, utility, industrial, commercial, and residential sectors; and(2)to demonstrate a standard of clean hydrogen production in the transportation, utility, industrial, commercial, and residential sectors by 2040.;(4)in subsection (c)(3), by striking renewable fuels and biofuels and inserting fossil fuels with carbon capture, utilization, and sequestration, renewable fuels, biofuels, and nuclear energy; (5)by striking subsection (e) and inserting the following:(e)ActivitiesIn carrying out the program, the Secretary, in partnership with the private sector, shall conduct activities to advance and support—(1)the establishment of a series of technology cost goals oriented toward achieving the standard of clean hydrogen production developed under section 822(a); (2)the production of clean hydrogen from diverse energy sources, including—(A)fossil fuels with carbon capture, utilization, and sequestration;(B)hydrogen-carrier fuels (including ethanol and methanol);(C)renewable energy resources, including biomass; (D)nuclear energy; and(E)any other methods the Secretary determines to be appropriate; (3)the use of clean hydrogen for commercial, industrial, and residential electric power generation;(4)the use of clean hydrogen in industrial applications, including steelmaking, cement, chemical feedstocks, and process heat;(5)the use of clean hydrogen for use as a fuel source for both residential and commercial comfort heating and hot water requirements;(6)the safe and efficient delivery of hydrogen or hydrogen-carrier fuels, including—(A)transmission by pipelines, including retrofitting the existing natural gas transportation infrastructure system to enable a transition to transport and deliver increasing levels of clean hydrogen, clean hydrogen blends, or clean hydrogen carriers;(B)tanks and other distribution methods; and(C)convenient and economic refueling of vehicles, locomotives, maritime vessels, or planes—(i)at central refueling stations; or(ii)through distributed onsite generation;(7)advanced vehicle, locomotive, maritime vessel, or plane technologies, including—(A)engine and emission control systems;(B)energy storage, electric propulsion, and hybrid systems;(C)automotive, locomotive, maritime vessel, or plane materials; and(D)other advanced vehicle, locomotive, maritime vessel, or plane technologies;(8)storage of hydrogen or hydrogen-carrier fuels, including the development of materials for safe and economic storage in gaseous, liquid, or solid form;(9)the development of safe, durable, affordable, and efficient fuel cells, including fuel-flexible fuel cell power systems, improved manufacturing processes, high-temperature membranes, cost-effective fuel processing for natural gas, fuel cell stack and system reliability, low-temperature operation, and cold start capability;(10)the ability of domestic clean hydrogen equipment manufacturers to manufacture commercially available competitive technologies in the United States; (11)the use of clean hydrogen in the transportation sector, including in light-, medium-, and heavy-duty vehicles, rail transport, aviation, and maritime applications; and(12)in coordination with relevant agencies, the development of appropriate, uniform codes and standards for the safe and consistent deployment and commercialization of clean hydrogen production, processing, delivery, and end-use technologies.; and(6)by adding at the end the following:(j)TargetsNot later than 180 days after the date of enactment of the Clean Hydrogen Energy Act, the Secretary shall establish targets for the program to address near-term (up to 2 years), mid-term (up to 7 years), and long-term (up to 15 years) challenges to the advancement of clean hydrogen systems and technologies..(b)Conforming amendmentThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 599) is amended by striking the item relating to section 805 and inserting the following: Sec. 805. Clean hydrogen research and development program..5.Additional clean hydrogen programsTitle VIII of the Energy Policy Act of 2005 (42 U.S.C. 16151 et seq.) is amended—(1)by redesignating sections 813 through 816 as sections 818 through 821, respectively; and(2)by inserting after section 812 the following:813.Regional clean hydrogen hubs(a)Definition of regional clean hydrogen hubIn this section, the term regional clean hydrogen hub means a network of clean hydrogen producers, potential clean hydrogen consumers, and connective infrastructure located in close proximity.(b)Establishment of programThe Secretary shall establish a program to support the development of at least 4 regional clean hydrogen hubs that—(1)demonstrably aid the achievement of the clean hydrogen production standard developed under section 822(a); (2)demonstrate the production, processing, delivery, storage, and end-use of clean hydrogen; and (3)can be developed into a national clean hydrogen network to facilitate a clean hydrogen economy. (c)Selection of regional clean hydrogen hubs(1)Solicitation of proposalsNot later than 180 days after the date of enactment of the Clean Hydrogen Energy Act, the Secretary shall solicit proposals for regional clean hydrogen hubs.(2)Selection of hubsNot later than 1 year after the deadline for the submission of proposals under paragraph (1), the Secretary shall select at least 4 regional clean hydrogen hubs to be developed under subsection (b).(3)CriteriaThe Secretary shall select regional clean hydrogen hubs under paragraph (2) using the following criteria:(A)Feedstock diversityTo the maximum extent practicable—(i)at least 1 regional clean hydrogen hub shall demonstrate the production of clean hydrogen from fossil fuels;(ii)at least 1 regional clean hydrogen hub shall demonstrate the production of clean hydrogen from renewable energy; and(iii)at least 1 regional clean hydrogen hub shall demonstrate the production of clean hydrogen from nuclear energy.(B)End-use diversityTo the maximum extent practicable—(i)at least 1 regional clean hydrogen hub shall demonstrate the end-use of clean hydrogen in the electric power generation sector;(ii)at least 1 regional clean hydrogen hub shall demonstrate the end-use of clean hydrogen in the industrial sector;(iii)at least 1 regional clean hydrogen hub shall demonstrate the end-use of clean hydrogen in the residential and commercial heating sector; and(iv)at least 1 regional clean hydrogen hub shall demonstrate the end-use of clean hydrogen in the transportation sector. (C)Geographic diversityTo the maximum extent practicable, each regional clean hydrogen hub—(i)shall be located in a different region of the United States; and(ii)shall use energy resources that are abundant in that region.(D)Hubs in natural gas-producing regionsTo the maximum extent practicable, at least 2 regional clean hydrogen hubs shall be located in the regions of the United States with the greatest natural gas resources. (E)EmploymentThe Secretary shall give priority to regional clean hydrogen hubs that are likely to create opportunities for skilled training and long-term employment to the greatest number of residents of the region.(F)Additional criteriaThe Secretary may take into consideration other criteria that, in the judgment of the Secretary, are necessary or appropriate to carry out this title.(4)Funding of regional clean hydrogen hubsThe Secretary may make grants to each regional clean hydrogen hub selected under paragraph (2) to accelerate commercialization of, and demonstrate the production, processing, delivery, storage, and end-use of, clean hydrogen.(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $8,000,000,000 for the period of fiscal years 2022 through 2026.814.National clean hydrogen strategy and roadmap(a)Development(1)In generalIn carrying out the programs established under sections 805 and 813, the Secretary, in consultation with the heads of relevant offices of the Department, shall develop a technologically and economically feasible national strategy and roadmap to facilitate widescale production, processing, delivery, storage, and use of clean hydrogen.(2)InclusionsThe national clean hydrogen strategy and roadmap developed under paragraph (1) shall focus on—(A)establishing a standard of hydrogen production that achieves the standard developed under section 822(a), including interim goals towards meeting that standard; (B)(i)clean hydrogen production and use from natural gas, coal, renewable energy sources, nuclear energy, and biomass; and(ii)identifying potential barriers, pathways, and opportunities, including Federal policy needs, to transition to a clean hydrogen economy;(C)identifying—(i)economic opportunities for the production, processing, transport, storage, and use of clean hydrogen that exist in the major shale natural gas-producing regions of the United States;(ii)economic opportunities for the production, processing, transport, storage, and use of clean hydrogen that exist for merchant nuclear power plants operating in deregulated markets; and (iii)environmental risks associated with potential deployment of clean hydrogen technologies in those regions, and ways to mitigate those risks;(D)approaches, including substrategies, that reflect geographic diversity across the country, to advance clean hydrogen based on resources, industry sectors, environmental benefits, and economic impacts in regional economies;(E)identifying opportunities to use, and barriers to using, existing infrastructure, including all components of the natural gas infrastructure system, the carbon dioxide pipeline infrastructure system, end-use local distribution networks, end-use power generators, LNG terminals, industrial users of natural gas, and residential and commercial consumers of natural gas, for clean hydrogen deployment;(F)identifying the needs for and barriers and pathways to developing clean hydrogen hubs (including, where appropriate, clean hydrogen hubs coupled with carbon capture, utilization, and storage hubs) that—(i)are regionally dispersed across the United States and can leverage natural gas to the maximum extent practicable;(ii)can demonstrate the efficient production, processing, delivery, and use of clean hydrogen;(iii)include transportation corridors and modes of transportation, including transportation of clean hydrogen by pipeline and rail and through ports; and(iv)where appropriate, could serve as joint clean hydrogen and carbon capture, utilization, and storage hubs;(G)prioritizing activities that improve the ability of the Department to develop tools to model, analyze, and optimize single-input, multiple-output integrated hybrid energy systems and multiple-input, multiple-output integrated hybrid energy systems that maximize efficiency in providing hydrogen, high-value heat, electricity, and chemical synthesis services;(H)identifying the appropriate points of interaction between and among Federal agencies involved in the production, processing, delivery, storage, and use of clean hydrogen and clarifying the responsibilities of those Federal agencies, and potential regulatory obstacles and recommendations for modifications, in order to support the deployment of clean hydrogen; and(I)identifying geographic zones or regions in which clean hydrogen technologies could efficiently and economically be introduced in order to transition existing infrastructure to rely on clean hydrogen, in support of decarbonizing all relevant sectors of the economy.(b)Reports to Congress(1)In generalNot later than 180 days after the date of enactment of the Clean Hydrogen Energy Act, the Secretary shall submit to Congress the clean hydrogen strategy and roadmap developed under subsection (a).(2)UpdatesThe Secretary shall submit to Congress updates to the clean hydrogen strategy and roadmap under paragraph (1) not less frequently than once every 3 years after the date on which the Secretary initially submits the report and roadmap.815.Clean hydrogen manufacturing and recycling(a)Clean hydrogen manufacturing initiative(1)In generalIn carrying out the programs established under sections 805 and 813, the Secretary shall award multiyear grants to, and enter into contracts, cooperative agreements, or any other agreements authorized under this Act or other Federal law with, eligible entities (as determined by the Secretary) for research, development, and demonstration projects to advance new clean hydrogen production, processing, delivery, storage, and use equipment manufacturing technologies and techniques.(2)PriorityIn awarding grants or entering into contracts, cooperative agreements, or other agreements under paragraph (1), the Secretary, to the maximum extent practicable, shall give priority to clean hydrogen equipment manufacturing projects that—(A)increase efficiency and cost-effectiveness in—(i)the manufacturing process; and(ii)the use of resources, including existing energy infrastructure;(B)support domestic supply chains for materials and components;(C)identify and incorporate nonhazardous alternative materials for components and devices;(D)operate in partnership with tribal energy development organizations, Indian Tribes, Tribal organizations, Native Hawaiian community-based organizations, or territories or freely associated States; or(E)are located in economically distressed areas of the major natural gas-producing regions of the United States.(3)EvaluationNot later than 3 years after the date of enactment of the Clean Hydrogen Energy Act, and not less frequently than once every 4 years thereafter, the Secretary shall conduct, and make available to the public and the relevant committees of Congress, an independent review of the progress of the projects carried out through grants awarded, or contracts, cooperative agreements, or other agreements entered into, under paragraph (1).(b)Clean hydrogen technology recycling research, development, and demonstration program(1)In generalIn carrying out the programs established under sections 805 and 813, the Secretary shall award multiyear grants to, and enter into contracts, cooperative agreements, or any other agreements authorized under this Act or other Federal law with, eligible entities for research, development, and demonstration projects to create innovative and practical approaches to increase the reuse and recycling of clean hydrogen technologies, including by—(A)increasing the efficiency and cost-effectiveness of the recovery of raw materials from clean hydrogen technology components and systems, including enabling technologies such as electrolyzers and fuel cells;(B)minimizing environmental impacts from the recovery and disposal processes;(C)addressing any barriers to the research, development, demonstration, and commercialization of technologies and processes for the disassembly and recycling of devices used for clean hydrogen production, processing, delivery, storage, and use;(D)developing alternative materials, designs, manufacturing processes, and other aspects of clean hydrogen technologies;(E)developing alternative disassembly and resource recovery processes that enable efficient, cost-effective, and environmentally responsible disassembly of, and resource recovery from, clean hydrogen technologies; and(F)developing strategies to increase consumer acceptance of, and participation in, the recycling of fuel cells.(2)Dissemination of resultsThe Secretary shall make available to the public and the relevant committees of Congress the results of the projects carried out through grants awarded, or contracts, cooperative agreements, or other agreements entered into, under paragraph (1), including any educational and outreach materials developed by the projects.(c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $500,000,000 for the period of fiscal years 2022 through 2026.816.Clean hydrogen electrolysis program(a)DefinitionsIn this section:(1)ElectrolysisThe term electrolysis means a process that uses electricity to split water into hydrogen and oxygen.(2)ElectrolyzerThe term electrolyzer means a system that produces hydrogen using electrolysis.(3)ProgramThe term program means the program established under subsection (b).(b)EstablishmentNot later than 90 days after the date of enactment of the Clean Hydrogen Energy Act, the Secretary shall establish a research, development, demonstration, commercialization, and deployment program for purposes of commercialization to improve the efficiency, increase the durability, and reduce the cost of producing clean hydrogen using electrolyzers.(c)GoalsThe goals of the program are—(1)to reduce the cost of hydrogen produced using electrolyzers to less than $2 per kilogram of hydrogen by 2026; and(2)any other goals the Secretary determines are appropriate.(d)Demonstration projectsIn carrying out the program, the Secretary shall fund demonstration projects—(1)to demonstrate technologies that produce clean hydrogen using electrolyzers; and(2)to validate information on the cost, efficiency, durability, and feasibility of commercial deployment of the technologies described in paragraph (1).(e)FocusThe program shall focus on research relating to, and the development, demonstration, and deployment of—(1)low-temperature electrolyzers, including liquid-alkaline electrolyzers, membrane-based elec­tro­ly­zers, and other advanced electrolyzers, capable of converting intermittent sources of electric power to clean hydrogen with enhanced efficiency and durability;(2)high-temperature electrolyzers that combine electricity and heat to improve the efficiency of clean hydrogen production;(3)advanced reversible fuel cells that combine the functionality of an electrolyzer and a fuel cell;(4)new highly active, selective, and durable electrolyzer catalysts and electro-catalysts that—(A)greatly reduce or eliminate the need for platinum group metals; and(B)enable electrolysis of complex mixtures with impurities, including seawater;(5)modular electrolyzers for distributed energy systems and the bulk-power system (as defined in section 215(a) of the Federal Power Act (16 U.S.C. 824o(a)));(6)low-cost membranes or electrolytes and separation materials that are durable in the presence of impurities or seawater;(7)improved component design and material integration, including with respect to electrodes, porous transport layers and bipolar plates, and balance-of-system components, to allow for scale-up and domestic manufacturing of electrolyzers at a high volume;(8)clean hydrogen storage technologies;(9)technologies that integrate hydrogen production with—(A)clean hydrogen compression and drying technologies;(B)clean hydrogen storage; and(C)transportation or stationary systems; and(10)integrated systems that combine hydrogen production with renewable power or nuclear power generation technologies, including hybrid systems with hydrogen storage.(f)Grants, contracts, cooperative agreements(1)GrantsIn carrying out the program, the Secretary shall award grants, on a competitive basis, to eligible entities for projects that the Secretary determines would provide the greatest progress toward achieving the goal of the program described in subsection (c).(2)Contracts and cooperative agreementsIn carrying out the program, the Secretary may enter into contracts and cooperative agreements with eligible entities and Federal agencies for projects that the Secretary determines would further the purpose of the program described in subsection (b).(3)Eligibility; applications(A)In generalThe eligibility of an entity to receive a grant under paragraph (1), to enter into a contract or cooperative agreement under paragraph (2), or to receive funding for a demonstration project under subsection (d) shall be determined by the Secretary. (B)ApplicationsAn eligible entity desiring to receive a grant under paragraph (1), to enter into a contract or cooperative agreement under paragraph (2), or to receive funding for a demonstration project under subsection (d) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(g)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program $1,000,000,000 for the period of fiscal years 2022 through 2026, to remain available until expended.817.Laboratory management(a)In generalThe National Energy Technology Laboratory shall be the lead National Laboratory for purposes of carrying out the programs established under sections 813, 815, and 816.(b)Collaboration; clearinghouseIn carrying out subsection (a), the National Energy Technology Laboratory shall—(1)collaborate with—(A)other National Laboratories;(B)institutions of higher education;(C)research institutes;(D)industrial researchers; and (E)international researchers; and(2)act as a clearinghouse to collect information from, and distribute information to, the National Laboratories and other entities described in subparagraphs (B) through (E) of paragraph (1)..6.Clean hydrogen production qualifications(a)In generalThe Energy Policy Act of 2005 (42 U.S.C. 16151 et seq.) (as amended by section 5(1)) is amended by adding at the end the following:822.Clean hydrogen production qualifications(a)In generalNot later than 180 days after the date of enactment of the Clean Hydrogen Energy Act, the Secretary, in consultation with the Administrator of the Environmental Protection Agency and after taking into account input from industry and other stakeholders, as determined by the Secretary, shall develop an initial standard for the carbon intensity of clean hydrogen production that shall apply to activities carried out under this title. (b)Requirements(1)In generalThe standard developed under subsection (a) shall—(A)support clean hydrogen production from each source described in section 805(e)(2);(B)define the term clean hydrogen to mean hydrogen produced with a carbon intensity equal to or less than 2 kilograms of carbon dioxide-equivalent produced at the site of production per kilogram of hydrogen produced; and(C)take into consideration technological and economic feasibility.(2)AdjustmentNot later than the date that is 5 years after the date on which the Secretary develops the standard under subsection (a), the Secretary, in consultation with the Administrator of the Environmental Protection Agency and after taking into account input from industry and other stakeholders, as determined by the Secretary, shall—(A)determine whether the definition of clean hydrogen required under paragraph (1)(B) should be adjusted below the standard described in that paragraph; and(B)if the Secretary determines the adjustment described in subparagraph (A) is appropriate, carry out the adjustment. (c)ApplicationThe standard developed under subsection (a) shall apply to clean hydrogen production from renewable, fossil fuel with carbon capture, utilization, and sequestration technologies, nuclear, and other fuel sources using any applicable production technology..(b)Conforming amendmentThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 599) is amended by striking the items relating to sections 813 through 816 and inserting the following: Sec. 813. Regional clean hydrogen hubs. Sec. 814. National clean hydrogen strategy and roadmap. Sec. 815. Clean hydrogen manufacturing and recycling. Sec. 816. Clean hydrogen electrolysis program. Sec. 817. Laboratory management. Sec. 818. Technology transfer Sec. 819. Miscellaneous provisions. Sec. 820. Cost sharing. Sec. 821. Savings clause. Sec. 822. Clean hydrogen production qualifications..